Citation Nr: 0507064	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-05 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension with 
dizziness, coronary artery disease.

2.  Entitlement to service connection for residuals of 
cerebrovascular accident.

3.  Entitlement to service connection for loss of 
consciousness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issue of entitlement to service connection for residuals 
of cerebrovascular accident is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
military service or within a year after service discharge.

2.  Coronary artery disease was not manifested during the 
veteran's military service or within a year after service 
discharge.

3.  The veteran has not been diagnosed with a chronic, 
ratable disability or disease manifested by frequent loss of 
consciousness.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Coronary artery disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A chronic disability manifested by frequent loss of 
consciousness was not incurred as a result of the veteran's 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the April 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either tell VA 
about additional information or evidence that he wanted VA to 
try to obtain for him or to send VA the evidence itself.  The 
Board finds that the veteran was sufficiently put on notice 
as to the need for any available evidence to be received by 
VA and associated with the claims file, whether the evidence 
was in his possession, obtained by him, or obtained by VA.  
In addition the Board notes that the April 2001 notice 
letter, which preceded the June 2001 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claims.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  



II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as cardiovascular-renal disease 
including hypertension as well as brain hemorrhage are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).

A.	Entitlement to service connection for hypertension with 
dizziness, coronary artery disease

The competent medical evidence of record shows that the 
veteran is currently diagnosed with hypertension and coronary 
artery disease.  Thus, current chronic disabilities are shown 
by the evidence of record.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

The medical evidence of record fails to show the onset of 
hypertension or coronary artery disease within the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the 
earliest documented evidence of either coronary artery 
disease or hypertension is noted in 1998.  While the 
indication at that time was that the veteran had a 
longstanding history of hypertension and elevated 
cholesterol, the August 1999 VA examiner noted that the 
veteran stated that he was diagnosed with coronary artery 
disease and hypertension in 1997.  The Board, therefore, 
finds that service connection for either hypertension or 
coronary artery disease on a presumptive basis is not 
warranted.

The service medical records are absent findings or diagnoses 
of coronary artery disease or hypertension during service.  
The question, however, is whether the current findings of 
hypertension and coronary artery disease are related to the 
symptoms documented during the veteran's active duty service.  

The record indicates that upon enlistment, the veteran's 
blood pressure reading was 136/74.  On five occasions while 
in service, the veteran experienced elevated blood pressure 
readings of 136/94 in July 1981, 140/100 in November 1981, 
142/80 in October 1982, 140/98 in March 1983, and 132/92 in 
September 1983.  However, the other 20+ blood pressure 
readings taken while the veteran was in service were well 
within normal limits.  

Further, although the veteran's service medical records 
contain a near syncopal episode in August 1981, an episode of 
dizziness in December 1981 and two episodes of dizziness in 
February 1984, the veteran's blood pressure taken at those 
times were well within the normal limits.  In December 1981, 
it was noted that the veteran reported a family history of 
blood pressure problems.  
  
In addition, an electrocardiogram was conducted in February 
1984, which revealed normal sinus rhythm with nonspecific T-
wave abnormality, early re-polarization with a question mark 
that was written in by the cardiologist.  

The August 1999 VA examiner stated: 

It is my medical opinion that the 
[veteran's] cardiac disease did not begin 
in service. ... He only had two elevated 
blood pressures, one in 1981 and one in 
1983 and that could have been related to 
the reason for his medical evaluation at 
that time.  Also, mentioned that there 
were two fairly abnormalities [sic] with 
one number being high and one number 
being low and those could have been 
errors.  Otherwise, there are multiple 
blood pressures throughout his chart that 
are on the low side of text book normal.  
The episodes w[h]ere he was evaluated for 
dizziness and light-headedness and 
syncope episodes:  In February, 1984, his 
blood pressure were [sic] all normal and 
there was no heart disease found.  He was 
not worked up or diagnosed with any type 
of heart condition or hypertension while 
in service.  The [veteran's] history 
states that he was first diagnosed and 
started working up anything with his 
heart disease from 1996 to 1998, other 
than the episodes of the elevated heart 
rate, shortness of breath and syncope in 
1983 or 1984.

In an October 2002 statement, Dr. CSR stated that she had 
reviewed the veteran's medical records and opined that it was 
at least as likely as not that the veteran's symptoms during 
his time in the service, an episode in 1984 of dizziness, 
left sided headache and blurred vision that were not 
associated with orthostasis or hypoglycemia on evaluation, 
could have stemmed from underlying vascular disease.  

The June 2003 VA examiner opined, "The numerous blood 
pressure recordings that were measured during [the veteran's] 
time in the service are within the normal range, would 
indicate that the [veteran] did not have sustained arterial 
hypertension that began during military service.  The fact 
that he had two elevated blood pressures at times when he was 
in pain [or] ill with other conditions might suggest that he 
had a tendency for labile high blood pressure, but treatment 
was not indicated at that point.  The diagnosis of 
hypertension should be made on the basis of repeated values 
over several week period of time that showed consistently 
elevated blood pressure.  Therefore, it is my opinion that it 
is unlikely that the [veteran's] current medical problems are 
attributed to any illness, which he had during his period 
while in the military service."  

Where there is evidence both for and against the claim, it is 
the Board's responsibility to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, opinions diverge, and at the 
same time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one opinion over another.  

With regard to examinations and reports, thorough 
examinations and detailed reports are more probative than 
those that are less so.  Prejean v. West, 13 Vet. App. 444, 
448 (2000).  A medical opinion, unsupported by clinical 
evidence, is inadequate.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source. 

Dr. CSR's statement is notable for its brevity, and it is 
unclear whether Dr. CSR reviewed all of the veteran's 
relevant records.  In addition, Dr. CSR did not provide a 
basis for why she believed the veteran's central nervous 
system symptoms could have stemmed from underlying vascular 
disease.  Therefore, the Board finds Dr. CSR's opinion simply 
is too speculative in order to provide the degree of 
certainty required for medical nexus evidence.  Accordingly, 
Dr. CSR's statement, while not discounted entirely, is viewed 
with skepticism, and is entitled to very little weight.

In contrast, the August 1999 and June 2003 VA examiners had 
the benefit of a review of the entire claims file.  The 
August 1999 examiner noted the veteran's subjective 
complaints and extensive history of symptomatology both in 
service and post service as well as provided a complete 
physical examination of the veteran before finding that the 
veteran's cardiac disease and hypertension were not related 
to service.  The June 2003 VA examiner based his opinion on a 
review of the veteran's medical record, the medical reports 
in the C-file, and medical reports from the veteran's period 
in active service.  In addition, both VA examiners provided a 
rationale for their opinions.  The Board finds that these 
reasoned medical opinions are accordingly more probative than 
the unsupported October 2002 statement by Dr. CSR, such that 
the evidence preponderates against a finding that neither the 
veteran's coronary artery disease nor hypertension are 
related to his military service.

Although the veteran contends that his coronary artery 
disease and hypertension are related to his service, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
disabilities to any incident or incidents of service, service 
connection for cardiac artery disease and hypertension must 
be denied. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

B.	Entitlement to service connection for loss of 
consciousness

In January 2003, the veteran submitted a statement in which 
he recalled incidents which occurred in Panama 20 years 
before.  The veteran stated that he totally lost 
consciousness sliding down a forty-five degree bank nearly 
into the Chagres River.  He stated that it took a squad of 
MPs to hand carry him in bucket brigade manner to get his 
unconscious body back to the top of the hill for medical 
treatment.    

The veteran's service medical records indicate that in August 
1981 the veteran presented with complaints of hives as a 
result to exposure to elephant grass.  The provider noted 
that the veteran passed out during brigade FTX.  As noted 
above, the service medical records also include documentation 
of a near syncopal episode in August 1981 as well as an 
episode of dizziness in December 1981 and two episodes of 
dizziness in February 1984. 

A review of the VA treatment records indicates that in 
October 2003 the veteran requested work up for syncopal event 
that happened many years before.  The provider explained that 
this could not be evaluated.  The veteran complained of 
chronic fatigue, light-headedness and stated that he felt 
like he was going to pass out.  It was noted that the last 
loss of consciousness was in 1998, at the time of the 
cerebrovascular accident.

The Board acknowledges the veteran's assertions that he has 
experienced loss of consciousness.  However, the alleged 
disorder, loss of consciousness, is actually just reported 
symptomatology.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1363 (Fed. Cir. 2001) (The Court held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

In the absence of competent evidence which suggests that the 
veteran's loss of consciousness constitutes a chronic 
disability, the Board has no basis on which to consider the 
veteran's loss of consciousness as more than a medical 
finding or symptom.  The veteran's own assertions to the 
contrary do not constitute competent medical evidence in 
support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Absent a showing of a current chronic 
disability which could be related to service, entitlement to 
service connection for frequent loss of consciousness must be 
denied.

As the preponderance of the evidence is against the above 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

1.  Entitlement to service connection for hypertension with 
dizziness and coronary artery disease is denied.

2.  Entitlement to service connection for loss of 
consciousness is denied.


REMAND

A review of the record discloses a need for further 
evidentiary development with respect to the issue of 
entitlement to service connection for residuals of 
cerebrovascular accident.

In September 1998, the veteran was hospitalized with 
complaints of shortness of breath and evidence of heart 
failure.  Three days after his admission, the veteran 
developed an acute cerebrovascular accident involving the 
left side.  The veteran was seen by a neurologist who began 
appropriate treatment and evaluation.  The latest VA 
treatment records, dated in March 2004, reveal that the 
veteran was still experiencing left-sided residual 
hemiparesis.  

As noted previously, Dr. CSR submitted a statement in October 
2002 in which she stated that the veteran's symptoms during 
his time in the service, an episode in 1984 of dizziness, 
left sided headache and blurred vision that were not 
associated with orthostasis or hypoglycemia on evaluation, 
given subsequent findings of cerebrovascular disease and 
coronary heart disease in the veteran's forties, could have 
stemmed from underlying vascular disease.

While the Board noted previously that Dr. CSR's opinion 
simply is too speculative in order to provide the degree of 
certainty required for medical nexus evidence, it offers the 
possibility that the veteran's vascular accident which 
occurred many years after service could be related to the 
episodes of syncope experienced in service. 

While the August 1999 VA examiner provided a medical opinion 
with respect to whether the veteran's cardiac condition is 
related to service, she did not address specifically whether 
the veteran's cerebrovascular accident was related to 
service.  Likewise, while the June 2003 examiner offered an 
opinion that it was unlikely that the veteran's current 
medical problems were attributed to any illness he had during 
his period of service, he limited his discussion to the issue 
of whether the veteran sustained arterial hypertension while 
in service.

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that a medical opinion is warranted 
to answer the question as to whether or not the veteran's 
cerebrovascular accident is related to any symptoms 
documented during the veteran's active duty service.  
38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran's claims file should be 
made available and reviewed by a VA 
vascular specialist, if at all possible, 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's current residuals of 
cerebrovascular accident are related to 
his military service, to include the 
symptoms documented during the veteran's 
active duty service.  A complete 
rationale for all opinions should be 
provided.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, the veteran should be scheduled 
for such examination.  All pertinent 
symptomatology and findings should be 
reported in detail and any indicated 
diagnostic tests and studies should be 
accomplished.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


